DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	Amendment filed on 08/17/2021 has been entered. Claims 8-13 have been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-13 are now pending in the application.


Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 08/17/2021 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Response to Arguments

4.	Applicant's arguments filed 08/17/2021 have been fully considered and acknowledged but are moot in view of the new grounds of rejection.
Moreover, Applicants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, lines 4 and 7: limitation “the substrate component” lacks antecedent basis.

Regarding claim 3, line 1: limitation “the substrate component” lacks antecedent basis.

Regarding claim 5, line 1: limitation “the substrate component” lacks antecedent basis.

Regarding claim 6, line 1: limitation “the substrate component” lacks antecedent basis.


Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



(US 2006/0283247) hereinafter Liu.

Regarding claim 1: Eda discloses a circuit device, comprising: a functional substrate component (2, 12, 22); electronic elements (3-5) on the functional substrate component, wherein the electronic elements (3-5) interact with the substrate component (2, 12, 22) to perform a function beyond mechanical support, and to modify the functional substrate component; and a surface acoustic wave (SAW) device (col. 4:55) comprising a metal (6) deposed on the substrate component (2), the SAW device comprising a defined pattern (col. 5:10-14 and col. 8:36-39); and wherein the electronic elements interact with the SAW device to control frequency, and wherein the SAW device acts as a frequency stabilizing element in an oscillator along with an amplifier (col. 5:20-33). Eda is silent with respect to printed electronic elements on the functional substrate component, wherein the printed electronic elements disposed on the functional substrate component.
Liu discloses a circuit device (100), comprising: a functional substrate component (102, 202); printed electronic elements (104, 106, 204) on the functional substrate component, wherein the printed electronic elements (104) interact with the substrate component (102) to perform a function beyond mechanical support, and to modify the functional substrate component [0022]; and wherein the printed electronic elements (104, 106) disposed on the functional substrate component (102) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Eda printed electronic elements on the functional substrate component, wherein the printed electronic elements disposed on the functional substrate component, as taught by Liu in order provide a highly sensitive detection mechanism due to the high sensitivity to surface loading and the low noise, which results from their intrinsic high Q factor, as taught by Liu [0004].



Regarding claim 7, Eda further discloses that the SAW device includes a SAW resonator for frequency control and a SAW filter fig. 1 which are in
communication with the logic circuit and the oscillator to receive and transmit information (col. 6:10-50 and Abstract)

6.2.	 Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eda in view of Liu, as applied to claim 1 above, and further in view of MATT 
(DE 102005063283) hereinafter MATT.

Regarding claim 3: Eda as modified by the teaching of Liu, discloses the circuit device having all of the claimed features as discussed above with respect to claim 1, wherein a logic circuit (2-5) which activates and modulates the oscillator (col.5:14-33). Eda is silent with respect to a logic circuit formed on the substrate component.
MATT discloses a circuit device (20), comprising a logic circuit (shown in figure and in paras. 0013-0016], machine translation) formed on the substrate component (12) which activates and modulates the oscillator [0004].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Eda and Liu a logic circuit formed on the substrate component, as taught by MATT in order to perform a function and to modify the functional substrate component as taught by MATT [0013].

Regarding claim 4: Eda, as modified by the teaching of Liu and MATT, discloses the circuit device having all of the claimed features as discussed above with respect to claim 3. It does not explicitly disclose an antenna in communication with the logic circuit and the oscillator to transmit information.
Liu discloses a functional substrate component 102, 202; electronic elements 104, 204 formed on the functional substrate component 102, 202; and antenna (210) in communication with the logic circuit and the oscillator to transmit information [0029].


Regarding claim 5, Liu further discloses that the antenna (210) is formed on the substrate component (102, 202).

6.3.	 Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eda in view of Liu and in view of MATT, as applied to claim 4 above, and further in view of Mori et al. (US 2006/0186755) hereinafter Mori.

Regarding claim 6: Eda, as modified by the teaching of Liu and MATT, discloses the circuit device having all of the claimed features as discussed above with respect to claim 4. It does not explicitly disclose the antenna is external to the substrate component.
Mori discloses the antenna (31) is external to the substrate component SAW 45, 46. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Eda, Liu and MATT the antenna is external to the substrate component, as taught by Mori in order to transmit from the antenna to the propagation medium.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848